 1                                                                HON. RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    ) No. CR20-169-RAJ
 8                                                )
                    Plaintiff,                    )
 9                                                ) ORDER AUTHORIZING CLERK OF
               v.                                 ) COURT TO DISBURSE FUNDS
10                                                )
     BAOKE ZHANG,                                 )
11                                                )
                    Defendant.                    )
12                                                )
13          THIS MATTER comes before the Court on the parties’ Stipulated Motion to

14   Authorize the Clerk of Court to Disburse Funds.

15          After reviewing the stipulated motion, and good cause appearing, the Court

16   enters the following ORDER:

17          Pursuant to Local Civil Rule 67(b) (made applicable to criminal proceedings by

18   Local Criminal Rule 1(a)), the Clerk of Court is hereby authorized and directed to

19   disburse funds deposited in the Registry of the Court in the principal amount of

20   $6,500, plus all accrued interest, minus any statutory user’s fees, to be applied

21   to the Criminal Monetary Penalties imposed by the Criminal Judgment in this case.

22
            DATED this 7th day of May, 2021.
23
24
25
                                                       A
26                                                     The Honorable Richard A. Jones
                                                       United States District Judge

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER AUTHORIZING CLERK OF COURT                             1601 Fifth Avenue, Suite 700
       TO DISBURSE FUNDS                                              Seattle, Washington 98101
       (USA v. Zhang / CR20-169-RAJ) - 1                                         (206) 553-1100
